Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the title amend as follows:
DISPLAY DEVICE WITH A PLURALITY OF LIGHT GUIDES IN A ONE-TO-ONE
CORRESPONDENCE WITH A PLURALITY OF DISPLAYS

In the Claims, amend as follows:
1. (Currently Amended) A display device having a curved display surface, comprising: 
a front plate[[,]]; 
a plurality of display panels each of which is bonded to the front plate; 
a plurality of light guide plates disposed facing the respective display panels; 
a plurality of light sources configured to cause light to be incident on the light guide plates; and 
a light diffusion film between the display panels and the light guide plates, wherein the light diffusion film faces the respective display panels and the respective light guide plates.

11. (Currently Amended) A display device having a curved display surface, comprising: 
a front plate; 
a plurality of display panels each of which is bonded to the front plate; and 
a plurality of light guide plates disposed facing the respective display panels; 
a plurality of a light sources configured to cause light to be incident on the light guide plates; and 
a luminance enhancement film between the display panels and the light guide plates, wherein the luminance enhancement film faces the respective display panels and the respective light guide plates.

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant teaches  display device having a curved display surface having a front plate,  a plurality of display panels bonded to the each of the front plate, a plurality of light guides disposed facing the respective display panels, a plurality of light sources configured to cause light to be incident on the light guide plates.  And a light diffusion film or light enhancement film disposed in between the display panels and respective light guide plates facing the display panels.

Iwanaga (JP 2001134205) discloses a display device that has a  plurality of displays with a respective light guide plates  facing the display panels. However, the cited reference fails to individually disclose, or suggest when combined, a diffusion film of light luminance enhancement film between the display panels and light guide plates facing the respective display panels and light guide plates.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the diffusion film or light enhancement film  in combination with the recited structural limitations of the claimed invention.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/Primary Examiner, Art Unit 2875